Citation Nr: 1501848	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for service-connected superficial acne and pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969 and from March 1977 to August 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connected for superficial acne and PFB and assigned a 0 percent rating.  In November 2014, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

At his November 2014 hearing, the Veteran testified that he has seen a doctor for skin treatment in the past 12 months and has been prescribed corticosteroid or immunosuppressive drugs.  The most recent treatment records associated with the record are dated in February 2010.  Accordingly, it appears that there may be outstanding records and, as such may be pertinent to the Veteran's claim, they should be obtained.

Further, the Veteran was last examined by VA to assess his skin disability in September 2010.  In order to evaluate the current severity of his skin disability, he should be scheduled for a contemporaneous examination.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated VA and private treatment the Veteran has received for his skin disability.

2.  Then arrange for an appropriate examination to determine the current severity of the Veteran's service connected superficial acne and PFB.  The entire record, including this remand, must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  

The examiner should specifically indicate whether intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are (or have been) required, and if so, discuss the duration of this therapy; that is, in a 12-month period, how may weeks is this therapy required.

3.  Thereafter review the record and readjudicate the claim for an increased rating.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




